Case: 18-14021   Date Filed: 02/01/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-14021
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 4:18-cv-00050-RH-CAS

LINCOLN LANE ADDLEMAN, JR.,

                                                          Plaintiff-Appellant,

                               versus

FLORIDA ATTORNEY GENERAL,

                                                                   Defendant,

MCMILLIAN,
Detective,
LEON COUNTY SHERIFF DEPARTMENT,
HUSKEY,
Detective,
LAKE COUNTY SHERIFF’S OFFICE,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                           (February 1, 2019)
               Case: 18-14021     Date Filed: 02/01/2019    Page: 2 of 4


Before WILLIAM PRYOR, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      Lincoln Addleman, proceeding pro se, appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 complaint. Addleman primarily argues that the

district court erred in dismissing his complaint because he sufficiently alleged that

Florida’s Sexual Offender Act, Fla. Stat. § 943.0435, violates the Ex Post Facto

Clause of the United States Constitution and his substantive due process rights

under the Fourteenth Amendment.

      We review de novo a district court’s sua sponte dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79 (11th Cir.

2001). Under § 1915(e)(2)(B)(ii), a district court shall dismiss a case in which the

plaintiff is proceeding in forma pauperis if the complaint fails to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Although this Court

liberally construes a pro se litigant’s filings, we will not “serve as de facto

counsel” or “rewrite an otherwise deficient pleading.” Campbell v. Air Jamaica

Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014) (citation omitted). In evaluating

any litigant’s arguments on appeal, we are constrained, of course, by prior binding

precedent until it is overruled by the Supreme Court or by our Court sitting en

banc. Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1255 (11th Cir. 2017) (citation

omitted).


                                           2
                Case: 18-14021        Date Filed: 02/01/2019       Page: 3 of 4


       The registration law relevant to this appeal—Florida’s Sexual Offender

Act—requires an individual convicted of a qualifying offense to register with the

local sheriff’s office within 48 hours of establishing a permanent or transient

residence in Florida. Fla. Stat. § 943.0435(2)(a). The Act does not provide for a

hearing before a person is deemed a sex offender under Florida law—the triggering

fact is the prior conviction itself. See generally § 943.0435.

       The district court here did not err when it sua sponte dismissed Addleman’s

complaint because Addleman’s arguments concerning Florida’s Sexual Offender

Act are foreclosed by precedent. See Evans, 850 F.3d at 1255. First, to

Addleman’s assertion that the Act violates the Ex Post Facto Clause by

impermissibly “retak[ing]” his civil rights when he has already been paroled, this

Court has determined that Florida’s Sexual Offender Act registration requirement

is nonpunitive and does not violate the Ex Post Facto Clause. 1 See Houston v.

Williams, 547 F.3d 1357, 1364 (11th Cir. 2008). The Supreme Court similarly has

determined that the retroactive application of Alaska’s Sex Offender Registration

Act, which, like Florida’s Act, requires a sex offender to register with law



1
  Addleman also challenges Florida’s Sexual Predator Act, but this Act does not apply to him:
Addleman was convicted of statutory rape in 1979 and the Sexual Predator Act applies only to
offenses committed after October 1, 1993. See Fla. Stat. § 775.21(4)(a). Addleman cannot
establish standing to challenge this Act because he does not allege that he was required to submit
to its requirements or that he suffered any other type of injury related to the Act. See Tanner
Adver. Grp., LLC v. Fayette Cty., 451 F.3d 777, 791 (11th Cir. 2006) (en banc).

                                                3
                Case: 18-14021        Date Filed: 02/01/2019       Page: 4 of 4


enforcement, does not violate the Ex Post Facto Clause. See Smith v. Doe, 538

U.S. 84, 105–06 (2003).

       Addleman’s substantive due process claim that Florida’s Sexual Offender

Act curtails his “civil right of travel” is also foreclosed by binding precedent

because this Court previously has held that the Act does not unreasonably burden a

sex offender’s right to travel. 2 See Doe v. Moore, 410 F.3d 1337, 1348–49 (11th

Cir. 2005).

       Accordingly, the district court did not err in sua sponte dismissing

Addleman’s complaint.

       AFFIRMED.




2
  Addleman also raises a procedural due process claim, however, this claim is waived because he
raises it for the first time on appeal. See Bryant v. Jones, 575 F.3d 1281, 1296 (11th Cir. 2009).

                                                4